DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 8, 2022 was filed after the mailing date of the Office Action on February 24, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialed copy of the IDS is included with this Office Action

Drawings
The replacement drawings were received on March 25, 2022. These drawings are acceptable.

Claim Objections
The claims are objected to because of the following informalities:  
in claim 15, line 5, “the first direction” should be “a first direction”;
in claim 15, line 12, “the second direction” should be “a second direction”;
in claim 17, line 13, “are used” should be “is used”;
in claim 23, line 8, “to that the” should be “to the” (i.e. “that” should be deleted);
in claim 24, line 12, “the second direction” should be “a second direction”;
in claim 24, line 15, “the Kronecker” should be “a Kronecker”; and
dependent claim(s) are objected to under the same ground(s) as the claim(s) from which it depends.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-6, 8 and 11 are allowed.

Claims 15-19, 21 and 23-28 are allowable.

The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggests in combination an electronic device operating on a base station side, the electronic device comprising processing circuit configured to perform control to cause the electronic device to perform the steps of claim 1, lines 5-16.

The following is a statement of reasons for the indication of allowable subject matter: prior art of record does not teach or suggests in combination an electronic device operating on a terminal side, the electronic device comprising processing circuit configured to perform control to cause the electronic device to perform the steps of claim 15, lines 4-12. Furthermore, prior art of record does not teach or suggests in combination an electronic device operating on a base station side, the electronic device comprising processing circuit configured to perform control to cause the electronic device to perform the steps of claim 24, lines 5-18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose communication systems with a base station and plurality of terminals wherein the communication systems use different precoding schemes:
	a.	Onodera et al. (US Patent No. 9,209,874 B2); and 
	b.	Noh et al. (US Publication No. 2020/0373987 A1).

This application is in condition for allowance except for the following formal matters: objections to the claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BETSY DEPPE/Primary Examiner, Art Unit 2633